Citation Nr: 0838014	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vertebra 
disability (a claimed "removed vertebra").

2.  Entitlement to service connection for a left hip 
disability, including arthritis of the left hip.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for acid reflux with 
precancerous lesions in the esophagus.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDINGS OF FACT

1.  The veteran's vertebra disability is not related to 
service. 

2.  The evidence, overall, does not show a confirmed 
diagnosis of arthritis of the hip.  Regardless, the veteran's 
hip condition is not related to service.

3.  The veteran's bilateral hearing loss is not related to 
service.

4.  The veteran's acid reflux with precancerous lesions of 
the esophagus is not shown to be related to, or aggravated 
by, service.


CONCLUSIONS OF LAW

1.  Service connection for removed vertebra is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304  (2008). 

2.  Service connection for arthritis of the hip is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304  (2008).

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304  (2008).

4.  Service connection for acid reflux with precancerous 
lesions of the esophagus is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306  
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).



2.  Removed vertebra

The veteran stated that he has undergone two surgeries of the 
lower back, the first occurring in September 1970 and the 
second in August 1974.  The veteran stated that the doctor 
did not fuse the vertebra, leaving it loose and free to slip, 
which caused him severe pain.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through July 2006.  There is no evidence of 
a removed vertebra, and the VA was unable to obtain records 
of the alleged surgeries from Spring Branch Hospital, despite 
multiple requests and attempts.  The veteran also has not 
submitted these records.  Based on the above, the evidence 
does not show a current disability, providing evidence 
against this claim.

A lumbosacral spine X-ray was performed in May 2002.  The 
impression was of narrowing L5-S1 intervertebral space and 
minimal degenerative changes of the lumbar spine.  There was 
no mention of a loose or removed vertebra.

There is otherwise no medical evidence post-service to 
support this claim.

The SMRs indicate complaints of lower back pain due to 
lumbosacral strain in July and August 1961.  The condition 
resolved and there are no further indications of complaints 
or treatment regarding the lower back in service.  The SMRs 
therefore reveal an acute condition that was resolved in 
service, providing evidence against this claim.  

Without further evidence of removed vertebra or other back 
disability, the Board must deny this claim for service 
connection for removed vertebra.

Even if we assume a current vertebra disability and that the 
veteran had surgery for this disability in September 1970 and 
August 1974, the veteran served on active duty from August 
1959 to November 1961.  There is nothing in the record to 
indicate a connection between the problem in 1970 and service 
that ended years earlier.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

3.  Arthritis of the hip

An October 2001 VA treatment record indicates chronic hip 
pain.  No diagnosis was made.

An October 2002 VA treatment record notes the veteran's 
renewed complaints of pain in the left hip and leg.  The 
veteran was given an injection of Depo-Medrol to the left hip 
and an X-ray was ordered.  The X-ray revealed normal hip 
joint space and normal range of motion and bony trabeculars 
in two views of the left hip.

The SMRs are silent for any complaints, treatment, or 
diagnoses regarding the hip.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Although there is evidence of a current hip condition in the 
form of recurring pain, there has been neither diagnosis of 
arthritis nor any indication that the hip problems were 
incurred in or caused by service.

The Board must therefore deny this claim for service 
connection for arthritis of the hip.

In any even, once again, there is nothing to indicate a 
connection between service and the problem the veteran 
alleges he has at this time.

4.  Bilateral hearing loss

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service.  

The service medical records (SMRs) are silent for complaints 
or treatment of hearing loss.  An audiological evaluation at 
separation shows that hearing was within normal limits

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Service personnel records confirm the veteran's occupation in 
service as a vehicle operator.  There is no evidence that the 
veteran served overseas or engaged in combat.  In any event, 
the Board cannot concede that the veteran was exposed to loud 
noise during his service.  

Additionally, according to the evidence submitted, the 
veteran first reported the onset of bilateral hearing loss in 
April 2000, approximately 39 years after his separation from 
active duty.  This 39-year period between service and his 
first complaint of bilateral hearing loss provides highly 
probative evidence against the appellant's claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

Simply stated, the Board finds that the post-service medical 
record, indicating a disorder that was medically indicated 
more than thirty-nine years after service, provides evidence 
against this claim.         

The veteran first received a post-service audiological 
evaluation at Hendrick Hearing Healthcare in Abilene, Texas 
in April 2000.  The veteran reported a family history of 
hearing loss, as well as noise exposure and constant 
tinnitus.  The evaluation revealed mild sloping to severe 
sensorineural hearing loss bilaterally.  Speech reception 
thresholds were recorded at 35 decibels hearing loss in the 
right ear and 45 decibels hearing loss in the left ear.  
Speech recognition was 76 percent in the right ear and 84 
percent in the left ear.  The etiology of the hearing loss 
was not addressed.

An additional audiological evaluation was performed in 
September 2001.  The examiner noted that the veteran's 
hearing was stable when compared to the April 2000 results.  
Again, the etiology of the hearing loss was not discussed.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim.  While the 
veteran may have been exposed to noise during service, the 
Board must find that the service and post-service medical 
record, indicating a disorder that began many years after 
service, outweigh the veteran's contention that he has 
hearing loss as the result of his time in service many years 
ago. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

5.  Acid reflux with precancerous lesions in the esophagus

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The veteran's SMRs note a history of mild indigestion before 
service.  However, the SMRs are silent for any complaints, 
treatment, or diagnoses of acid reflux or precancerous 
lesions in the esophagus during service.  

VA treatment records reveal that the veteran was diagnosed 
with gastroesophageal reflux disorder (GERD) in September 
2000, approximately 39 years after separation from service.  
The veteran was treated for his acid reflux with medications 
that were habitually reviewed and updated.  

A December 2000 VA treatment record indicated that the 
veteran was given an upper endoscopy (EGD) which revealed 
esophagitis with ulcers and mild narrowing as well as a large 
hiatal hernia.

A May 2001 VA treatment record indicated that the veteran had 
experienced heartburn and reflux for the previous five years.  
The veteran was given an EGD.  Severe reflux esophagitis was 
noted, with ulceration at the esophageal-gastric junction, as 
well as a large hiatal hernia.  Medication and a change in 
diet were prescribed.

A February 2002 VA treatment record indicated that the 
veteran received another EGD.  The esophagus was normal, and 
previously seen esophagitis and ulceration had healed.  A 
hiatal hernia was seen in the stomach.  

The Board finds that the veteran does exhibit a current 
disability of acid reflux or GERD, which pre-existed service.  
However there is no indication that the disability was 
aggravated by service.  Importantly, the veteran's current 
GERD problems did not escalate until more than 39 years after 
separation.  

The Board finds that such facts provide clear evidence 
against this claim.  Simply stated, the Board finds that the 
medical records, indicating a disorder that was medically 
indicated to exist prior to service and was not aggravated by 
service, provides evidence against this claim.  The Board 
must find that the service and post-service medical record, 
indicating a disorder that existed prior to service and was 
not aggravated by or progressed during service, clearly and 
unmistakably outweigh the veteran's lay contention that he 
has aggravated acid reflux with precancerous lesions of the 
esophagus as the result of his service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for acid reflux with 
precancerous lesions of the esophagus.  In denying his 
claims, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the original notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February 2006 and July 2006 that 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

The veteran's statement that because he is over 65 years of 
age medical records are not needed to decide his claim is 
very unclear in light of the notices provided to the veteran.  
Clearly, the Board may adjudicate claims without medical 
records, however, in light of the record; it must deny these 
claims as they all are indicated to have begun many years 
after service. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination does not need to be obtained 
because there is no objective evidence that the claimed 
injuries occurred in service or existed within many years of 
discharge from service.  The low threshold set by McLendon 
was not met due to the lack of evidence for many years.  Any 
medical opinion based on this evidence would have to be based 
on pure speculation based on a total absence of medical 
evidence for more than 30 years after service.  Based on the 
above, there is sufficient competent medical evidence of 
record to make a decision on the claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through July 2006.  The veteran submitted private 
treatment records from Hendrick Hearing Healthcare.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained that could be obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a vertebra disability is denied.

Service connection for arthritis of the hip is denied.

Service connection for bilateral hearing loss is denied.

Service connection for acid reflux with precancerous lesions 
of the esophagus is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


